DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed September 27, 2022, has been entered.  Claims 18-25 are currently pending in the application.
The previous prior art rejections have been withdrawn in view of the 1.132 declaration filed on September 27, 2022.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 18-22 of U.S. Patent No. 10,342,228 in view of Abe et al. (5,578,598).  Both the instant claims and the patented claims are to a composition comprising a polyelectrolyte complex of a polyanion and a polycation, where the complex further comprises an antimicrobial compound that can be a fungicide, and where the polyanion is lignosulfonate.  The instant claims and patented claims are also to a method of applying the composition comprising the polyelectrolyte complex to a food or feed.  The ratio of polyanion: polycation in the patented claims renders obvious the claimed ratio.  The patented claims recite the polycation is chitosan, but are silent as to the polycation being polyallylamine.  Abe et al. teach polyallylamine and chitosan as cationic polymers known to be used interchangeably in polyelectrolyte complexes (Table 10).  Therefore, where the patented claims are to the polycation as chitosan, it would have been obvious to have replaced the chitosan with polyallylamine as taught by Abe et al. and arrive at the pending claims.  

Claims 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-14 of U.S. Patent No. 9,635,855 in view of Abe et al. (5,578,598). Both the instant claims and the patented claims are to a composition comprising a polyelectrolyte complex of a polyanion and a polycation, where the complex further comprises an antimicrobial compound that can be a fungicide, and where the polyanion is lignosulfonate.  The instant claims and patented claims are also to a method of applying the composition comprising the polyelectrolyte complex to a food or feed.  The ratio of polyanion: polycation in the patented claims renders obvious the claimed ratio.  The patented claims recite the polycation is chitosan, but are silent as to the polycation being polyallylamine.  Abe et al. teach polyallylamine and chitosan as cationic polymers known to be used interchangeably in polyelectrolyte complexes (Table 10).  Therefore, where the patented claims are to the polycation as chitosan, it would have been obvious to have replaced the chitosan with polyallylamine as taught by Abe et al. and arrive at the pending claims.  

Response to Amendment

The declaration under 37 CFR 1.132 filed September 27, 2022, is sufficient to overcome the rejection of claims 18-24 based upon Abe and Wen.
The Examiner notes that the declaration repeatedly refers to application serial no. 14/916,426.  Application serial no. 14/916,426 is the parent of the instant application, and is no longer pending.
Regardless, the showings in the declaration that the preparation of the claimed polyelectrolyte complex at an acidic pH provides a solid, insoluble complex are convincing to overcome the prior art of both Abe and Wen.  Neither Abe nor Wen teaches the presence of an acid in the preparation of the polyelectrolyte complex.  The comparisons in the declaration show that when the polyelectrolyte complex is not prepared in an acidic environment, the resulting complex is a not a solid.  Rather, the complex formed at a neutral pH has a gel-like consistency.  Therefore, based on the teachings of Abe or Wen, one would not have arrived at a solid, insoluble polyelectrolyte complex as claimed.


Response to Arguments

Applicant’s arguments filed September 27, 2022, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejection of claims 18-24 has been withdrawn.
Applicant’s arguments regarding the double-patenting rejections are not persuasive.
Applicant argues that as Abe does not teach a solid composition, the double-patenting rejections have been overcome (Remarks, pp. 6-8)
This argument is not persuasive.  Abe is relied upon in the double-patenting rejections to teach the polyallylamine as the polycation.  The claim amendments to claim the complex is solid is not sufficient to overcome the double-patenting rejection where the patented claims recite the polyelectrolyte complex is a water-dispersible granule, which is understood to be a solid (see claim 9 of 10,342,228 and claim 6 of 9,635,855).  Further, the method of generating the patented polyelectrolyte complex includes a step of providing an acidic solution having a pH of below 5.5 (see claim 14 of 10,342,228 and claim 8 of 9,635,855).  In the 1.132 declaration filed September 27, 2022, it is this low pH that applicant attributes to the formation of the solid complex.  Therefore, the patented claims are understood to provide a solid complex as now recited in instant claim 18, and all claims are rejected as being obvious over the patented claims in view of Abe as set forth above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791